


109 HR 5590 IH: Stealth Tax Relief Extension Act of

U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5590
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2006
			Mr. Reynolds (for
			 himself, Mr. English of Pennsylvania,
			 Mr. Hayworth,
			 Mr. Weller,
			 Mr. Lewis of Kentucky,
			 Mr. Foley,
			 Mr. Linder,
			 Mr. Sweeney,
			 Mr. McCotter,
			 Mr. Wilson of South Carolina,
			 Mrs. Jo Ann Davis of Virginia,
			 Mr. Schwarz of Michigan,
			 Ms. Harris,
			 Mr. Tiberi,
			 Mr. Ferguson,
			 Mr. McHugh,
			 Mrs. Drake,
			 Mr. Garrett of New Jersey,
			 Mr. Gillmor,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Conaway,
			 Mr. Kingston,
			 Mrs. Myrick,
			 Mrs. Bono,
			 Mr. Sessions,
			 Mr. Westmoreland,
			 Ms. Jackson-Lee of Texas,
			 Mr. Kuhl of New York,
			 Mr. Simmons,
			 Mr. Smith of Texas,
			 Mr. Wicker,
			 Mrs. Kelly,
			 Mr. Kline,
			 Mr. Kennedy of Minnesota,
			 Mr. Murphy, and
			 Mrs. Biggert) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  individuals relief from the alternative minimum tax.
	
	
		1.Short titleThis Act may be cited as the
			 Stealth Tax Relief Extension Act of
			 2006.
		2.Increase in
			 alternative minimum tax exemption amount for 2007
			(a)In
			 generalSection 55(d)(1) of the Internal Revenue Code of 1986
			 (relating to exemption amount for taxpayers other than corporations) is
			 amended—
				(1)by
			 striking $62,550 in the case of taxable years beginning in 2006
			 in subparagraph (A) and inserting $66,100 in the case of taxable years
			 beginning in 2007, and
				(2)by striking
			 $42,500 in the case of taxable years beginning in 2006 in
			 subparagraph (B) and inserting $44,900 in the case of taxable years
			 beginning in 2007.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Allowance of
			 nonrefundable personal credits against regular and alternative minimum tax
			 liability
			(a)In
			 generalParagraph (2) of section 26(a) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 2006 in
			 the heading thereof and inserting 2007,
			 and
				(2)by striking
			 or 2006 and inserting 2006, or 2007.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
